 RAVENSWOOD ELECTRONICS CORP.Ravenswood Electronics Corporation and Warehouse,Mail Order, Office, Technical and ProfessionalEmployees Union Local No. 743, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America andIndustrial and Agricultural Workers, Party inInterest. Case 13-CA- 15499September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 24, 1977, Administrative Law Judge JohnF. Corbley issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, tomodify his remedy,3and to adopt his recommendedOrder, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Ravenswood Electronics Corporation, Chicago,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I. Substitute the following for paragraph l(f):"(f) Creating the impression of surveillance, seizingemployees' union authorization cards, taking anunlawful poll in respect to its employees' desires forunion representation, or in any other mannerinterfering with, restraining, or coercing employees inthe exercise of rights guaranteed them by Section 7 ofthe Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.232 NLRB No. 872 In his concluding findings regarding the collective-bargaining agree-ments, the Administrative Law Judge stated that "On August 6 ...Respondent executed a detailed collective-bargaining agreement withRespondent ... ." The agreement, ofcourse, was between Respondent andthe Industrial and Agricultural Workers, as set forth earlier by theAdministrative Law Judge.3 In his recommended remedy for Respondent's unfair labor practices,the Administrative Law Judge, implicitly relying on Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), set at 6 percent per annum the interest to beassessed on withheld initiation fees, dues, and other moneys owed toRespondent's employees. In our recent Decision in Florida Steel Corpora-tion, 231 NLRB 651 (1977), we concluded that a flat interest rate of 6percent no longer would effectuate the policies of the Act and we decided toadopt the sliding interest scale charged or paid by the Internal RevenueService on the underpayment or overpayment of Federal taxes. Currently,that rate is 7 percent. With respect to monetary awards accruing in periodsprior to the issuance of that Decision on August 25, 1977, however, we shallapply the current 7-percent rate wherein the "adjusted prime interest rate"as used by the Internal Revenue Service in calculating interest on taxpayments was at least 7 percent.I4 n his recommended Order, the Administrative Law Judge uses thenarrow cease-and-desist language, "in any like or related manner."Respondent here has committed violations which go to the very heart of theAct. We shall therefore require Respondent to cease and desist from in anyother manner infringing upon the rights guaranteed to employees by Section7 of the Act. N.LR... v. Entwistle Mfg. Co., 120 F.2d 532, 536 (C.A. 4,1941); Electrical Fittings Corporation, a Subsidiary of I-T-E ImperialCorporatton, 216 NLRB 1076 (1975).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives you, asemployees, certain rights including the right:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such rights.WE WILL NOT do anything which interferes withany of your rights set forth above. WE WILL NOTcreate the impression of surveillance of yourunion activities. WE WILL NOT take union authori-zation cards away from you. WE WILL NOTconduct an unlawful poll in respect to yourdesires for union representation.WE WILL NOT assist or contribute support toIndustrial and Agricultural Workers.WE WILL NOT recognize and negotiate withIndustrial and Agricultural Workers as theexclusive bargaining representative of our em-ployees unless and until such labor organization iscertified by the National Labor Relations Boardas the exclusive representative of such employees.WE WILL NOT enforce or give effect to ourcollective-bargaining agreements with Industrialand Agricultural Workers dated May 20, 1976,609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand August 6, 1976, or any extension, renewal, ormodification thereof or any superseding agree-ment; provided, that WE WILL NOT alter any wageincreases or other benefits put into effect as theresult of those agreements.WE WILL NOT encourage membership in Indus-trial and Agricultural Workers by requiringemployees to join that organization as a conditionof obtaining or retaining employment with us,pursuant to the provisions of any past agreementswith that union.WE WILL NOT recognize, negotiate, or enter intoany new agreement with Industrial and Agricul-tural Workers unless and until that union hasbeen certified as the representative of our employ-ees.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights protected by Section 7 of the NationalLabor Relations Act.WE WILL NOT give effect to any checkoffauthorization in favor of Industrial and Agricul-tural Workers executed pursuant to these prioragreements.WE WILL reimburse all employees, former andpresent, for dues and other moneys unlawfullyexacted from them under our contracts withIndustrial and Agricultural Workers, plus interest.RAVENSWOODELECTRONICSCORPORATIONDECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on March 7, 8, and 9 at Chicago,Illinois, pursuant to a charge filed by Warehouse, MailOrder, Office, Technical and Professional EmployeesUnion, Local No. 743, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, hereinafter referred to as the Team-sters, on June 1, 1976, and thereafter served by registeredmail on Respondent on June 3, 1976; on an amendedcharge filed by the Teamsters on August 11, 1976, whichwas served on Respondent by registered mail on August13, 1976; and on a complaint and notice of hearing issuedby the Regional Director for Region 13 of the NationalLabor Relations Board on August 24, 1976, which was alsoduly served on Respondent. The complaint, which wasamended at the hearing, alleges that Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, during 1976, variously, by creating the impres-sion of surveillance, conducting an unlawful poll of itsemployees and forcefully taking union authorization cardsaway from its employees; that Respondent violated Section8(aX1) and (2) of the Act during 1976 by unlawfullyassisting Industrial and Agricultural Workers, hereinafterreferred to as IAW, to organize its employees and thenrecognizing IAW and entering into a collective-bargainingagreement with IAW containing union-security provisionsalthough IAW did not represent an uncoerced majority ofits employees in the bargaining unit covered by theagreement; and that Respondent violated Section 8(a)(1)and (3) of the Act by entering into and enforcing theaforementioned union-security agreement, despite the factthat IAW did not represent the uncoerced majority of itsemployees. In its answer to the complaint, which was alsoduly served and amended on the record at the hearing,Respondent has denied the commission of any unfair laborpractices.For reasons which appear hereinafter, I find andconclude that Respondent has violated the Act essentiallyas alleged in the complaint.At the hearing all parties were represented by counsel.All parties were given full opportunity to examine andcross-examine witnesses, to introduce evidence, and to filebriefs. Counsel for the Teamsters and counsel for Respon-dent presented oral arguments at the conclusion of thehearing and the General Counsel and counsel for the IAWwaived this right. Briefs subsequently received from theGeneral Counsel, the Charging Party, and Respondenthave been considered.Upon the entire record ' in this case, including the briefs,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,an Illinois corporation.At all times material herein, Respondent has maintaineda place of business at 2735 North Ashland Avenue,Chicago, Illinois (herein called the plant), where it isengaged in the manufacture of transformers.During the calendar year preceding the issuance of thecomplaint, a representative period, Respondent in thecourse and conduct of the above-mentioned businessoperations received gross revenues in excess of $500,000.Also during the calendar year preceding the issuance ofthe complaint, which was, as noted above, a representativeperiod, Respondent in the course and conduct of theabove-mentioned business operations sold and shippedgoods valued in excess of $50,000 directly from its Chicago,Illinois, plant to points located outside the State of Illinois.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.I Errors in the transcript have been noted and corrected.610 RAVENSWOOD ELECTRONICS CORP.11. THE LABOR ORGANIZATIONS INVOLVEDTeamsters and IAW are now, and have been at all timesmaterial herein, labor organizations within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Relevant HierarchyAt all times material herein, the following named personsoccupied the positions set forth opposite their respectivenames, and have been, and are now, agents of theRespondent, acting on its behalf, within the meaning ofSection 2(13) of the Act and/or supervisors within themeaning of Section 2(1 1) of the Act:Paul Ziegler, chairman of the board; James Roberts, Sr.,president; James Roberts, Jr., vice president and generalmanager; Stephen Roberts, director of personnel; AndyMonoran,2superintendent; Mary M. Krauser, supervisor-testing department; and John Crawford, supervisor.B. Background and Sequence of EventsAs of January 1976, Respondent's plant here involvedhad not been organized by any labor union. The Teamstershad, however, attempted to organize the plant at timessince at least 1972. These efforts were resumed by RobertT. Simpson, the Teamsters business agent, on or aboutJanuary 10 or 12, 1976.3 Simpson spoke to employeesoutside the plant door on that occasion and passed outTeamsters authorization cards.On or about February 6, Simpson and some four otherorganizers also came to the plant and passed out leafletswhich had authorization cards attached to them.On the latter date Gladys Hemphill, a plant employee,signed a Teamsters authorization card on which Hemphillalso indicated that she would serve as a committeeperson.Thereafter, Hemphill became a contact maintained bySimpson inside the plant and the two spoke telephonicallyon several occasions during the ensuing months in an effortto coordinate the Teamsters organizational efforts.In mid-February, Teamsters organizers again went out toRespondent's plant in an attempt to solicit more authoriza-tions. The same occurred on or about March 10 and on orabout April 2. Simpson himself went out again on or aboutApril 20 or 21. On this last occasion he spoke with twoemployees including Hemphill.By the middle of May, the Teamsters had some 35authorization cards from Respondent's production andmaintenance employees who totaled about 85 during thatperiod.4The Teamsters organizational efforts did not go unno-ticed by Respondent. Acknowledged Supervisors Steve2 The complaint alleges that this individual's name is spelled as it appearsabove. The answer avers that this name is spelled "Martorano." The recordindicates his name is as spelled in the complaint and there has been nomotion for a correction. In any event, James Roberts, Jr., testified that thereis only one "Andy" who is a supervisor.I All dates appearing hereinafter occurred in 1976 unless otherwisenoted.4 The foregoing findings in respect to the Teamsters organizationalefforts are based on the credible and undisputed testimony of Simpson inthis regard as not essentially disputed but at least in part corroborated byRoberts (Respondent's personnel director), Mary Krauser,and John Crawford credibly testified that they had seenTeamsters organizers pass out authorization cards toemployees in January and February. In late January, SteveRoberts informed his brother, James Roberts, Jr., thatTeamsters authorization cards were being passed out infront of the plant.5When so informed, James Robertsresponded by noting that "they are here again."About February, Mary Krauser, supervisor of Respon-dent's first floor test department, came to work and wasgiven an authorization card by Teamsters organizers. Shethen went into the plant and looked out the window forabout 15 minutes watching the Teamsters organizers passout authorization cards to employees coming to work.Hemphill walked into the plant, noticed Krauser watching,and asked Krauser why Krauser was so engaged. Krauserstated that "they" told her to do this. Shortly thereafterKrauser saw a Teamsters organizer standing just inside theplant door warming himself and further observed adifferent Teamsters organizer coming out of the plantbasement. Krauser reported these matters to Krauser'ssupervisor, Lila Gatliff, to the foreman, Andy Monoran,and to Steve Roberts. She specifically told Steve Robertsabout employees taking authorization cards from theTeamsters on this occasion. Steve Roberts advised Krauserto report to him again if the Teamsters returned to theplant the next day.6About April 1976, while the weather was still cold,Supervisor John Crawford, who is in charge of employeesworking in the basement of Respondent's plant, wasstanding near the timeclock just down a flight of stairsfrom the entrance to the plant, immediately before punch-in time, which is at 7:16 a.m. When about three or fouremployees who worked in the basement (one of whom wasCrawford's brother) passed by Crawford, Teamsters autho-rization cards in the possession of the employees passedfrom their hands into the hands of Crawford. I will saymore of this incident in my "Concluding Findings."At the same time the Teamsters was attempting toorganize the plant in the winter and spring of 1976, the factthat the plant was unorganized had come to the attentionof Arnold Lasky, an attorney from Miami Florida, who isalso president of the IAW.Lasky and Alan Gottlieb (who, in 1976, was a sales andlabor relations consultant to Respondent) have beenacquaintances since the 1960's when both had representedthe National Organization of Industrial Trade Unions.Since that time, in 1972, Lasky has become president of theIAW. He has also become administrator of lAW'sinsurance trust fund.Sometime in late 1975 or early 1976, Lasky hadcontacted Gottlieb in an effort to identify employers orgroups of employees who might be interested in bandingRespondent's witness, James Roberts, Jr., and by Hemphill and SteveRoberts. The number of employees in the unit is based on the credible andundisputed testimony of Steve Roberts in this regard.5 Steve Roberts so admitted in his affidavit to a Board agent, whichaffidavit was received in evidence.6 These findings are based on a composite of the credible testimony ofKrauser and Hemphill, which does not clash as to these events except as tothe date. My findings as to the date is based on the testimony of Krauserwho appeared more certain on this point than Hemphill.611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtogether with employees covered by lAW's trust fund andthen take advantage of lower insurance rates. Gottliebidentified certain employers, one of which was Respon-dent. Gottlieb also told Lasky that Respondent wasnonunion. Gottlieb agreed to speak with some of theseemployers about Lasky's proposal and to get back toLasky.About 2 months before May 1976, Lasky went intonegotiations with his insurance carrier, U.S. Life, and wasinformed that there would be an increase of about 70percent in the premiums for his trust fund, apparentlybecause of the small size of it.Faced with this crisis and not having heard fromGottlieb, Lasky decided to organize Respondent's employ-ees and, hopefully, to have them insured through his trustfund. To accomplish this purpose, Lasky sent an IAWprofessional employee, Aurelio Rodriguez, to Chicago toobtain employment, if possible, with Respondent and toevaluate the organizational possibilities.Rodriguez was, indeed, hired by Respondent on or aboutMay I1. A few days later, Lasky telephoned Rodriguez andthe latter told Lasky that he thought he knew who theemployee leaders were. Lasky told Rodriguez to do nothingelse because he, Lasky, was coming to Chicago and woulddirect the organizational campaign once he got there.Lasky came to Chicago later that week and, dressed inwork clothes, applied for a job with Respondent on May14.7He was hired as a stockboy that morning by SteveRoberts, his duties were explained to him, and he beganwork. While working in the plant, Lasky spoke withRodriguez, who identified the employees' leaders to him.Lasky then approached several of these individuals. Afterspeaking with a number of them, Lasky felt that he wasbeing watched by Respondent's supervisors. He thereuponbegan passing out IAW authorization cards openly insidethe plant. This was reported to James Roberts, Jr., whocame into the plant area, observed what Lasky was doing,and directed Monoran to throw Lasky out of the plant.Monoran told Lasky to go "out" and pointed to the door.Lasky left the building but camped outside until lunch.During the lunch break, Lasky spoke to employees asthey walked down the street to get their checks cashed. Hesigned up one of these employees, Debbie Mcllvaine, andgave her authorization cards8to hand out to otheremployees.Before Lasky had left the plant that morning, he haddirected Rodriguez to begin passing out cards inside theplant. Rodriguez was also fired by Respondent later thatday and joined Lasky on the street about 3 or 3:30 thatafternoon. Lasky and Rodriguez passed out more cardsafter work that day. No employee signed a card at the timebut some said they would mail them in.9Meanwhile, being concerned that two union organizershad been in the plant, James Roberts, Jr., telephonedGottlieb that afternoon and told Gottlieb what had7 He did not indicate on his application his legal education or experience.8 The lAW card by its terms is-both an application for membership and ab-; -. the employee to lAW.·.' ' .ad ',.. w, o Lasky's organizational efforts are based onh .' "e , ,: i· , ,, testimony as partially corroborated by SteveRoberts and James Roberts, Jr.'0 Lasky had left his telephone number with his wife and with his officein Miami.happened. Gottlieb asked Roberts the names of theorganizers and Roberts told him. Gottlieb then advisedRoberts that Gottlieb knew Lasky and would try to contacthim. Gottlieb also promised Roberts that Gottlieb wouldget back to him.Gottlieb telephoned Lasky that evening at Lasky'smotel.'0Gottlieb told Lasky that Gottlieb was angeredover what Lasky had done. Lasky rejoined that he, Lasky,was considering filing an unfair labor practice chargeagainst Respondent because of Rodriguez' discharge andalso told Gottlieb, untruthfully, that Lasky had enoughsupport to file a petition for an NLRB-conducted election(Lasky, in truth, had only one card at that time, McIl-vaine's). Gottlieb said that Rodriguez was fired for passingout authorization cards on company time. Lasky respond-ed that Rodriguez did so on breaktime.u1In any event,Gottlieb told Lasky that Gottlieb would call him back.James Roberts, Jr., met with Gottlieb at the latter's officethat evening. Gottlieb told Roberts that Gottlieb hadtalked to Lasky. Gottlieb advised Roberts that Lasky wasgoing to file unfair labor practice charges and had enoughsupport for a strike. Roberts asked Gottlieb what should bedone. Gottlieb responded by inquiring of Roberts whetherRoberts thought the employees would vote a union in if anelection were held. Roberts thought not. Gottlieb then saidhe would see if Lasky would agree to an election.Gottlieb thereupon called Lasky back. Gottlie~ toldLasky that Respondent would agree to hold a privateelection -not an NLRB election -to see if theemployees wanted a union. Lasky asked to be present atsuch election but Gottlieb refused. Gottlieb said that he didnot want the employees to see Lasky but that Respondentwanted to find out if the employees had any feeling for aunion. Gottlieb also asked that Lasky agree to stay awayand not propagandize the employees. Lasky acquiescedand further agreed not to file unfair labor practice chargesimmediately.Gottlieb reported the results of this conversation toJames Roberts, Jr., and Gottlieb and Roberts made thefinal decision to hold a private election for Respondent'semployees. 12Nothing occurred on May 15 and 16, a weekend.On the morning of Monday, May 17, James Roberts, Jr.,called a meeting of Respondent's employees on companytime and on company property. The employees who couldnot speak English were separated into groups and providedwith a translator who was a fellow employee. Robertsstopped his speech several times to permit translation ofwhat he said (into Spanish, Italian, and Greek). There issome conflict in the testimony as to what Roberts said tothe employees at this meeting. However, based on myresolution of the credibility, I conclude that Roberts madethe remarks which follow.Roberts began by noting that a union had beenorganizing out in front of the plant in the past few days. He" No such charge was ever filed.L2 The findings as to the events of the afternoon and evening of May 14are based on a composite of the credible and undisputed testimony of Lasky(part of which was his adoption of his prehearing affidavit) and JamesRoberts, Jr. Gottlieb did not testify.612 RAVENSWOOD ELECTRONICS CORP.went on that a number of unions had tried to organize theplant during previous years but that he and his father wereopposed to them and had fought their efforts to organizethe plant. He stated that his attorney had checked on theUnion which was then organizing the employees; namely,the Industrial and Agricultural Workers, and that thisUnion was an honest one. He continued that if theemployees wanted a union they could vote on it. He saidthat if the employees voted in favor of IAW he wouldrecognize it and a union organizer would be around to seethem. He also said he would not hold such a prounion voteagainst them. On the other hand, he said that, if theemployees voted against a union, he would fight furtherorganizational attempts.Employees were permitted to ask questions at theconclusion of the speech and Gladys Hemphill exercisedthis opportunity. She asked Roberts about the Teamsters.Roberts responded that she should not ask him but shouldask Jimmy Hoffa.'3After Roberts' speech, the employees went to thecafeteria, where each was given a sheet of paper on whichwas printed a box next to the words "For union" andanother box next to the words "Against union."14It doesnot appear that any supervisor actually observed anyemployee in the process of voting. After the vote theemployees, pursuant to previous instructions, placed theircompleted ballots in the suggestion box near the cafeteria.Later that day the ballots were counted by JamesRoberts, Jr., James Roberts, Sr., Monoran, and SteveRoberts.After the count, James Roberts, Jr., announced to theemployees over the loudspeaker the results of the election.He told them that the Union was voted in 15 and that thevote in favor was approximately 42 or 44 and the voteagainst the Union was about 37 or 39.Roberts also telephoned the results to Gottlieb whocalled Lasky at Lasky's motel late in the same morning orearly that afternoon. Gottlieb told Lasky that a vote hadbeen conducted, that the result was close, but that theemployees favored a union. Gottlieb also advised Laskythat the vote was secret and no supervisors were present.Gottlieb then offered to recognize lAW, but Lasky refusedthis offer. Lasky told Gottlieb that Lasky was not satisfiedthat the employees wanted his Union. Lasky asked to seethe ballots but Gottlieb told Lasky that the ballots had13 Most of my findings as to the speech and Hemphill's question areconsistent with the general testimony of all of the witnesses who testified asto what occurred -Roberts, Hemphill, and Hemphill's fellow employees,Giza, Czengileni, and Mcllvaine. Roberts' testimony that he identified theIAW by name is corroborated by Mcllvaine. Also, in logic, it would seemappropriate that he would identify it, having told the employees, as allwitnesses said, that it was a good union. I do not credit Mcllvaine'sstatement that Roberts said the employees could vote for any union theywanted. No provision was made, as will appear, for such a possibility in theballoting later that day and this testimony is inconsistent with Roberts'admission that he made the above-noted implicitly derogatory remark aboutJimmy Hoffa, a former Teamsters leader, now believed dead, who hadalready disappeared at the time. Mcllvaine said she had never heard thename "Jimmy Hoffa" before the heanng herein. I do not credit Roberts'testimony that, if the employees simply voted "no," he said he would fightfurther organizational efforts by the IAW. This testimony is contrary to thatof Giza and to Roberts' preheanng affidavit which says merely, as I havefound, that a "no" vote would cause him to fight all further organizationalefforts. I do not credit Hemphill's testimony that Roberts said the Teamstersbeen destroyed. Lasky again asked Gottlieb to agree on anNLRB-conducted election, but Gottlieb refused. Laskyand Gottlieb then agreed that Lasky could come to theplant and speak privately to the employees.Lasky went out to Respondent's plant on the afternoonof May 17, where he was admitted by Steve Roberts.Roberts sent Lasky to Respondent's cafeteria whereLaskey met with English-speaking employees individually.Lasky was also permitted to talk to the employees whocould not speak English in groups limited to peoplespeaking that language. Respondent furnished an employ-ee translator for these group meetings.The meetings with the individual employees and non-English-speaking groups began on company time about1:30 p.m. and lasted past quitting time at 4 or 4:30 p.m. Atleast one employee, Gladys Hemphill, was told by SteveRoberts and Supervisor Mary Krauser to go into thelunchroom where Lasky was speaking with employees. Nosupervisors were present in the lunchroom while Lasky metwith the employees there.'6During these interviews Lasky identified himself, told theemployees a little bit about his Union, and told some that ifthey joined he thought he could get them a raise. He alsolearned from some of them what other benefits they hopedhe would obtain. Several employees mentioned duringthese interviews that they were interested in joining theTeamsters and Lasky told them to contact that union. Inany event, during the course of that afternoon, some 49employees signed cards applying for membership in IAWand authorizing IAW to represent them in collectivebargaining.This group of cards, along with the card of Mcllvainewhich Lasky obtained on May 14, gave the IAW 50authorization cards as of the evening of May 17. This was aclear majority of the approximately 85 employees in theproduction and maintenance unit in mid-May.Early in the evening of May 17, after obtaining thesecards, Lasky took the cards into the office of JamesRoberts, Jr., and demanded recognition. Roberts examinedthe cards and on that same date granted IAW recognitionin writing as the exclusive bargaining representative of hisemployees.During the ensuing 3 days, Lasky -alone representingIAW -engaged in collective-bargaining negotiations withwas no good and that he would fight them to the highest court. I foundHemphill vague in some portions of her testimony and questions by counselhad to be greatly simplified on occasion in order for her to understand them.I conclude that her statement that Roberts said the Teamsters was no goodis an inference she drew from Roberts' "ask Jimmy Hoffa" response to herquestion and her testimony about fighting the Teamsters to the highest courtwas her understanding of Roberts' statement that, if the employees votedagainst a union, at that time Respondent would fight any furtherorganizational attempts.I find it unnecessary to resolve other conflicts in the testimony, which,however resolved, would not affect my ultimate findings herein.i4 No ballot was presented in evidence. There was some confusion in thetestimony as to what the ballot said. However, all witnesses testified thatthey could vote for or agaiiist a union and that no union was named on theballots. The above description of the ballot is based on the credibletestimony of James Roberts, Jr., in this regard.is Giza credibly so testified.I6 Hemphill credibly so testified and Steve Roberts did not preciselydeny so stating. Krauser did not testify as to this incident.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's representatives -Gottlieb, James Roberts,Jr., Steve Roberts, James Roberts, Sr., and Monoran.Agreement was reached on a number of matters and amemorandum of agreement was signed on May 20 byJames Roberts 17for Respondent and Lasky for IAW. Thisagreement covered all production and maintenance em-ployees at Respondent's 2735 North Ashland Avenueplant, excluding office clericals, foremen, guards, watch-men, and supervisors, as defined in the National LaborRelations Act.'8Lasky, thereupon, took this agreement tothe employees for ratification.A meeting of the employees and Lasky was held onRespondent's premises on or about May 20 on companytime with Respondent's permission. No supervisors werepresent. Translators were present to assist those employeeswho did not speak English.At this meeting Lasky explained to the employees theprovisions of the memorandum agreement and someemployees asked questions. A number of employeesobjected to the agreement because it did not includeinsurance. Lasky replied that if the employees did not likethe contract they had the option of going on strike. And hethereupon held a strike vote by having those people whowere for a strike move to the opposite side of the roomfrom those who were against it. At least two-thirds of theemployees voted against a strike. Lasky then told theemployees that the contract was not final19and that hewould continue to seek insurance benefits from Respon-dent. Before the meeting concluded, however, some 63employees signed the memorandum agreement placingtheir signatures after a sentence thereon reading, "I herebyagree, approve and ratify the above agreement." 20At or about this time, Hemphill called Simpson, theTeamsters representative, and inquired whether Respon-dent could "give the employees a union" in the fashion thishad occurred. Simpson told Hemphill that Respondent wasnot supposed to have acted in that manner.As previously noted, the initial charge herein was filed onJune I by the Teamsters. The Teamsters in May, andthereafter, continued its efforts to organize Respondent'semployees despite Respondent's recognition of IAW.In June representatives of IAW solicited checkoffauthorizations from the employees. The authorization formalso included an insurance application. Gladys Hemphillsigned both these portions of this form on June 24 and wastold that she was the last employee to do so.In the meantime, further negotiations took place betweenLasky for IAW and Gottlieb for Respondent. Thesediscussions resulted in an agreement on insurance. Duringthe early summer of 1976, IAW also processed a number ofgrievances for employees and maintained an office inChicago.On August 6, Respondent and IAW executed a formalcollective-bargaining agreement effective for 3 years fromJune 7, 1976, to June 6, 1979. James Roberts, Jr., signed forRespondent and Lasky signed for the IAW. This contract17 Apparently James Roberts, Jr.'i Respondent so admitted in its answer to the complaint."9 Some items such as insurance (to remain the same as Respondent'spreexisting benefit), management rights, and union security were written insummary fashion. The union-security provision read, simply, "Union shop."20 I do not credit Hemphill's testimony that most of the employees votedprovided individual insurance benefits to employees whichafter the second year of the contract would not require anyemployee contribution. The contract contained a numberof other items, e.g., union visitation, seniority, grievanceprocedure, etc., not reflected in the memorandum agree-ment of May 20.On August 10, Lasky held a meeting of the employees onRespondent's property to inquire of the employees whetheror not they still desired him to continue as their collective-bargaining representative. Most affirmed that they did andsome 68 of them signed a document which stated that theyagreed: "to renegotiate the present contract with thecompany"; to authorize IAW to continue as their bargain-ing representative; and to appoint Lasky and six namedemployees as the IAW negotiating committee. On thestrength of this document, James Roberts, Jr., signed a newagreement on August 10, recognizing IAW as the exclusivebargaining representative of Respondent's employees.On August 10, Simpson, the Teamsters representative,sent a letter to Respondent, received by the latter on orabout August 12, in which Teamsters demanded recogni-tion in a unit of Respondent's production, maintenance,and warehouse employees.On August 11, as previously mentioned, the firstamended charge was filed by Teamsters herein.Also on August 12, Lasky provided Respondent with adocument requesting Respondent to cease withholdingdues in IAW's favor, to return all dues previously withheldplus interest to the employees, and absolving and releasingRespondent from any future claims of IAW againstRespondent as the result of Lasky's action in executing thisdocument.lAW has never actually received any dues from Respon-dent at any time.21In mid-August, IAW closed its office in Chicago and laidoff its resident representative, Rasmussen.On August 24, Teamsters filed a petition in Case 13-RC-14156 for a Board-conducted election among Respondent'semployees.On August 26, the Board notified Respondent and theTeamsters that the foregoing election petition would beheld in abeyance pending the outcome of the present unfairlabor practice case.C. Concluding Findings1. The alleged impression of surveillanceIn or about February, as I have found, Mary Krauser, anadmitted supervisor, stood near the door of Respondent'splant for about 15 minutes before morning startup time,watching the Teamsters representatives passing out unionauthorization cards to employees. Krauser was seen soengaged by Hemphill who asked why Krauser wasstanding there observing the organizers. Krauser respond-ed that she did this because "they" told her to do so.in favor of a strike. Her testimony on the point is contrary to that of Lasky,Czengileni, McIlvaine, and Giza. I believe she could not see how manyemployees were on each side from where she stood. Even she testified thatLasky noted at this time that a majority of the employees opposed a strike.21 Lasky credibly so testified without dispute.614 RAVENSWOOD ELECTRONICS CORP.It is clear from the foregoing that Krauser was engagedin surveillance. It is also clear in view of the nature of theincident and the context in which it occurred -i.e., asupervisor watching employees being contacted by unionorganizers -that the "they," who told her to do this, couldonly be Respondent's higher management officials andthat Hemphill would so understand Krauser's response.I, accordingly, conclude that by actually engaging insurveillance and telling Hemphill, in effect, that Respon-dent's management directed such action, Krauser createdthe impression of surveillance of employees' organizationalactivities, as alleged in the complaint, and that Respondentthereby violated Section 8(aX I) of the Act.2. John Crawford and the authorization cardsAs I have found, sometime in April, while the weatherwas still cold, admitted Supervisor John Crawford stood bythe timeclock. While Crawford stood there blank Team-sters authorization cards in the possession of some fouremployees passed from their hands to Crawford's. Hemp-hill stated that Crawford seized these cards from theemployees. Crawford said they handed the cards to himvoluntarily. Given the circumstances, as Crawford admit-ted, that Crawford on that same morning had alreadyobserved the Teamsters passing out cards to at least oneemployee (Crawford's own brother) and then went andstood by the clock as the employees including his brotherpassed by, I conclude that his later actions in respect to thecards were founded on intention rather than chance andthat, consistent with such intention, he did seize the cardsof the employees, as Hemphill testified. Even if I am inerror in reaching this conclusion, I would still find thatCrawford -constructively -seized these cards based onhis own version of the incident. For the employees, caughtredhanded, as it were, with the cards in their possession,were constrained out of obvious embarrassment to surren-der these cards to Crawford when they had to pass by himas he stood by the timeclock. I, accordingly, conclude thatby Crawford's actions Respondent has interfered with andcoerced employees in the exercise of their Section 7 rightsto engage in union activities and that Respondent hasthereby violated Section 8(aX I) of the Act.3. The "Poll" on May 17As I have found, James Roberts, Jr., addressed Respon-dent's assembled employees on May 17 and told them hewas opposed to unions. He added, however, that he wouldgive them the opportunity to vote for or against a unionand that the Union was the IAW, which he had been toldwas an honest union.The vote took place later that day with employeescompleting ballots stating their preference of "For union"or "Against union." After the balloting the employees werenotified that the results of the count were slightly in favorof a union.The General Counsel and Charging Party argue that thepoll was unlawful because it did not comport with the22 Struksnes Construction Co., Inc., 165 NLRB 1062 (1967).23 Struksnes Construction Co., Inc., supra, The Lorben Corporation, 146NLRB 1507 (1964), enforcement denied 345 F.2d 346 (C.A. 2, 1965): cf.Board's Struksnes22standards. Respondent argues that apoll is not per se unlawful and attempts to distinguishStruksnes on factual grounds.I agree with the General Counsel and the ChargingParty. In Struksnes at 1063 the Board held:Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(1) of the Act unless the following safeguards areobserved: (I) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurances againstreprisal are given, (4) the employees are polled by secretballot, and (5) the employer has not engaged in unfairlabor practices or otherwise created a coercive atmo-sphere.Here, significantly, the IAW did not -prior to the poll-claim to represent a majority of Respondent's employ-ees. Lasky was questioned at length about this at thehearing and stated no such claim had been advanced priorto the poll (IAW had at the time only one authorizationcard). Nor did Lasky recall any demand for recognition byIAW prior to the poll. Roberts did not, in his speech onMay 17, assert that the IAW had demanded recognition orclaimed majority support from Respondent's employees.After the speech and after the poll which followed it,Lasky declined recognition when such was offered byGottlieb.Consequently, the poll could not have the purpose oftesting a majority claim by any union (its purpose, as I willfind, was to assist -unlawfully -the organizationalcampaign of the IAW). Further, Respondent had alreadycommitted other unfair labor practices, as I have held, inthe acts of Krauser and Crawford.I conclude that, in these circumstances, Respondent didnot satisfy the Struksnes requirements in conducting thepoll of its employees on May 17; hence I find thatRespondent thereby violated Section 8(a)(1) of the Act.234. Respondent's recognition of the IAWPrior to determining the legality of such recognition, Imust first conclude when it in fact first occurred.As just mentioned, IAW presented Respondent with noclaim of majority nor demand for recognition prior to thepoll. Shortly after the poll, when Gottlieb offered torecognize IAW, Lasky declined such recognition. I there-fore conclude that recognition was first accorded to, andaccepted by, the IAW when, on the evening of May 17,James Roberts, Jr., recognized IAW, in writing, followingLasky's presentation of authorization cards from a majori-ty of the employees at that time.The question then becomes whether IAW enjoyedsupport at the time of recognition from an uncoercedmajority of the employees. I conclude that it did not.There were two possible bases for establishing lAW'smajority -the poll and Lasky's later authorization cardshowing.Security Services, Incorporated 201 NLRB 1010 (1973), enfd. 487 F.2d 517(C.A. 6, 1973).615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe poll could not provide a valid basis for establishinguncoerced majority support because, as I have found, itwas unlawful.Further, its illegality was based, at least in part, on thefact that it could not have sought to test any prior majorityclaim by IAW -because no such claim had been made.Since the purpose of the poll was not to test any majorityclaim, the question arises as to what its purpose was.I conclude that the purpose of the poll -in the fullcontext of the events which surrounded it -was to assistthe IAW to gather support from Respondent's employeesand to thwart the efforts of the Teamsters. The Teamsters,as I have found, had been attempting to organizeRespondent's plant for several years and, during 1976,were actively engaged in this effort in the months ofJanuary, February, March, and April. Respondent, byJames Roberts, Jr., and Steve Roberts, knew of theseefforts in February. Through its supervisor, John Craw-ford, Respondent also knew of these efforts in April. WhenJames Roberts, Jr., spoke to employees on May 17, heacknowledged to them that he was aware of other efforts toorganize the plant (besides that of lAW). Despite hisknowledge of these recent efforts of the Teamsters toorganize, James Roberts, in his speech to his employees,did not take a neutral stance -between Teamsters andIAW, which, he told the employees, was then alsoorganizing -but rather commented favorably on theIAW. When the Teamsters Union was mentioned byHemphill in the course of Roberts' speech, Robertsdowngraded that Union by referring Hemphill to JimmyHoffa, a famous Teamsters official who had disappearedunder mysterious circumstances some months beforeRoberts' speech. Roberts also told the employees thatRespondent had resisted attempts by other unions toorganize its employees yet he advised them that, if theyvoted in favor of a union at this time, he would recognizethe IAW. He added that, if they voted against a union, hewould again resist all other organizational attemptsthereafter.In sum, then, the following is what Roberts accomplishedby his speech. With knowledge that both the Teamstersand IAW were organizing Roberts' employees, he madefavorable remarks about IAW, denigrated Teamsters, andsaid that if the employees voted for a union he wouldrecognize IAW. By negative implication this meant hewould not recognize the Teamsters. He also said he wouldfight future organizational efforts if the employees votedagainst a union. By affirmative implication this meant hewould fight the Teamsters if they continued their attemptsto organize after the vote. The poll followed on the heels ofthis speech.Since Roberts showed preference to the IAW in hisspeech and effectively excluded Teamsters from participa-tion in, or benefit from, the poll, the poll could notestablish the employees, free choice in the matter. It could24 Peter and John's Restaurant Corporation t/a Steak and Brew, 213NLRB 450. 452 (1974). This poll is further suspect because no nonmanage-ment person participated in the counting of the ballots and the ballots weredestroyed on the same day.25 See, e.g.. the admission of Steve Roberts in the transcnript of theseproceedings.26 Cf. Steak and Brew, supra; Tuschak/Jacobson, Inc. t/a Franklinonly coerce the employees into voting, in effect, for IAWbecause this is the only union Respondent said it wouldrecognize following a prounion result in the poll. By thesame token such a vote could only assist IAW to organizeRespondent's employees in that -if they desired represen-tation at all -the only union it would do them any goodto join after the poll (because it was the only oneRespondent would voluntarily recognize) was IAW. Inthese circumstances of explicit preferential treatment toIAW and effective exclusion of the Teamsters fromparticipation, the poll could not provide a fair or reliablebasis upon which to recognize IAW.24Having disposed of the poll as a possible basis to showan IAW majority on May 17, this brings us to theauthorization cards obtained by Lasky later on that sameday. I likewise reject these cards as proof of IAW'suncoerced majority on essentially the same grounds as Ihave rejected the poll -namely, the assistance andpreferential treatment accorded to IAW prior to, andduring, the time Lasky obtained these authorizations.Thus, it may be recalled that Lasky gathered his cardshowing after the poll which I have found not only to havebeen coercive but also an assist to him in his organizationalefforts. When Lasky entered the plant on May 17, he foundhimself seeking employee support after James Roberts, Jr.,had already made favorable comments about Lasky'sUnion to all the employees and had, in effect, downgradedthe Teamsters which was JAW's rival. Lasky was, thus, in aposition to garner a card showing after Roberts had left theemployees with the impression that Respondent wouldonly recognize IAW if the employees wanted a union.Indeed, after the loudspeaker announcement in whichRoberts told the employees that the Union had been votedin, employees were given the additional notion that theyalready had a union. Thereafter, Lasky was permitted tosolicit authorization cards on company property, onworktime (in substantial part), and with the assistance ofan employee interpreter (when he dealt with the employeeswho did not speak English). Not only was Lasky given theforegoing assistance but, in providing it to him, Respon-dent created an exception to its prior policy of keepingunion organizers off company property at all times.25Thispolicy had been so rigidly adhered to in the past, forexample, that Supervisor Krauser, in February, promptlyreported to Lila Gatliff (Krauser's supervisor), SteveRoberts, and Andy Monoran the presence of a Teamstersorganizer in the basement of the plant on that occasion.In all these circumstances, the gathering of Lasky's cardshowing, like the poll, occurred in an atmosphere ofcoercion and employer assistance, and hence was no morereliable than the poll. I, accordingly, reject the cardshowing as a valid basis upon which to assess IAW'ssupport among the employees at the time IAW wasrecognized on May 17.26Convalescent Center, 223 NLRB 1298 (1976). In view of all the above-described circumstances, the Board's decision in Longchanmps, Inc. and itsWholly Owned Subsidiary, S & B Restaurant of Huntington, d/b/a/ Steak andBrew of Huntington, 205 NLRB 1025 (1973), is distinguishable on its facts. Inthe latter case -where the Board found not unlawful an employer's grantto a union of access to company property for the purposes of organizationon company time -no other union had attempted to organize the616 RAVENSWOOD ELECTRONICS CORP.Having rejected the poll as well as the authorizationsgathered on and before May 17, I conclude that IAW didnot enjoy the support of an uncoerced majority of theRespondent's employees when Roberts recognized IAW astheir exclusive bargaining representative on May 17. Byaccording recognition to a labor organization which didnot have the uncoerced support of a majority of itsemployees, Respondent violated Section 8(a)(1) and (2) ofthe Act.27Further, by showing preference to the IAW at theexpense of the Teamsters and by permitting an IAWorganizer to organize its employees on company propertyand, in substantial part, on company time (while refusinglike privileges to other unions) and thereafter by recogniz-ing lAW, Respondent has given unlawful aid, assistance,and support to lAW in violation of Section 8(a)(2) and (1)of the Act.28Even if the Teamsters had not been in the picture in thespring of 1976, as I have found, I would reach the sameresult. For again the poll was taken and the authorizationcards were signed on company time and property afterJames Roberts, Jr., had told Respondent's employees thatRespondent had fought the efforts of other unions toorganize in the past and would continue that fight in thefuture if employees voted against a union in the poll. Onthe other hand, if the employees voted for a union, Robertstold them, he would recognize the IAW. This meant that, ifthe employees wanted a union, they could have the IAWwithout any resistance from Respondent, but that, if theyvoted against a union, Respondent would oppose, as it hadin the past, the efforts of any other union to organize. Thus,Respondent not only assisted the IAW to organize, itimplanted in the minds of its employees that, if they everwanted a labor organization to represent them, IAW wouldbe the only union, for all practical purposes, that theycould ever get; that is, it was the only union Respondentwould not resist. And, as Roberts noted in his speech,Respondent's resistance had successfully kept out all otherunions in the past.Hence, even without the competition of the Teamstersfor employee support during and before May 1976, I wouldfind, in all the other circumstances, that Respondent'srecognition of IAW on May 17 violated Section 8(a)( ) and(2) of the Act.295. Additional violations of Section 8(aXl) and (2)of the ActThe General Counsel also urges that the recognition ofIAW by Respondent on May 17 was violative of Section8(aXI) and (2) of the Act on the additional ground thatsuch recognition was granted at a time when there was aquestion concerning representation. I reject this contentionfor the reason that, as of May 17, the Teamsters had notemployees, the employer had stated no preference for the union organizingthe employees, there were no other unfair labor practices found and, further,unlike here, the employer and union were both willing to, and did, have theunion's majority independently examined by governmental authority.ZT International Ladies' Garment Workers' Union, AFL-CIO [Bernhard-Altmann Texas Corp.] v. N.LR.B., 366 U.S. 731 (1961). Such unlawfulrecognition would taint any subsequent majonty obtained under theumbrella of such recognition. Id at 736.IZ Steak and Brew, supra.made a present claim for recognition,30nor had Teamstersfiled an election petition with the Board at that time.Accordingly, the Midwest Piping31 doctrine, on which theGeneral Counsel relies, does not apply and I shallrecommend dismissal of this allegation of the complaint.The complaint further alleges that Respondent unlawful-ly assisted IAW by telling employees to report to the unionrepresentative (when Lasky met with them after the poll onMay 17). And, as I have found, Gladys Hemphill was atleast one of those so told by Steve Roberts. However, thissingle act is insufficient to establish a separate violation ofSection 8(aX2)32and, in any event, the direction was givenin such a way, according to the credible and undisputedtestimony of Steve Roberts, that some other employeesknew they had the choice -which they exercised -not tospeak to the lAW representative.Therefore, I shall also recommend that this allegation ofthe complaint be dismissed.6. The collective-bargaining agreements and thecheckoff of union duesAs I have found, Respondent and IAW consummated amemorandum agreement on May 20, 1976. This agreementcontained a provision for a "union shop" (withoutdescribing what type of union-security arrangement wasthereby established). In June, employees signed checkoffauthorizations. According to the affidavit of James Rob-erts, Jr., Roberts admitted, and I find, that union dues werededucted from paychecks distributed on July 2, 1976, andRespondent intended to make a further deduction later inJuly.On August 6, as I have found, Respondent executed adetailed collective-bargaining agreement with Respondentwhich contained both an explicit 30-day union-securityprovision, an agreement by Respondent to withhold duesand initiation fees from the wages of all employeesexecuting a legal authorization therefor, and a promise toremit these dues and fees monthly to the Union. Lasky, onthe other hand, testified that no dues have actually beenremitted to IAW.I find, on the basis of the foregoing, that Respondententered into a collective-bargaining agreement with IAWon May 20, 1976, containing a "union shop" provision inwhich both parties contemplated that employees wouldhave to be dues-paying members of IAW in order tomaintain their employment with Respondent. I furtherconclude, in the light of IAW's efforts in June to haveemployees sign checkoff authorizations and by Respon-dent's efforts in July to withhold moneys (obviouslypursuant to such checkoff authorizations), that the May 20memorandum agreement contemplated such a procedurein the minds of the parties to it.29 See Howard Creations, Inc., 212 NLRB 179 (1974); The BassickConpany, Spring Valley Division, a Division of Stewart. Warner Corporation.127 NLRB 1552 (1960); Franklin Convalescent Center, supra.30 Its apparent and only prior claim. which had been proffered in 1972when Simpson discussed recognition with Gottlieb, had subsequently"died," according to Simpson, before January 1976, when Teamstersrenewed its efforts to organize Respondent's employees.3i Midwest Piping & Supply Co., Inc., 63 NLRB 1060, 1069-70 (1945).32 Steak and Brew of Huntington. supra.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInasmuch as IAW did not represent an uncoercedmajority of Respondent's employees in the bargaining unitwhen the agreement of May 20 was entered into, I findthat, by executing said agreement containing what theparties understood to be union-security and checkoffarrangements and, separately, by honoring said arrange-ments, Respondent has violated Section 8(a)(1), (2), and (3)of the Act.33I further conclude that by entering into a formalcollective-bargaining agreement containing an explicit 30-day union-security provision and a provision for withhold-ing dues from employees upon their voluntary authoriza-tions -said contract being entered into at a time whenIAW still did not represent an uncoerced majority ofRespondent's employees -Respondent has further violat-ed Section 8(aX )), (2), and (3) of the Act.34IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with its operations described in section i,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Teamsters and IAW are labor organizations withinthe meaning of Section 2(5) of the Act.3. By creating the impression of surveillance of theunion activities of its employees in February 1976, bytaking away employees' union authorization cards in April1976, and by conducting a poll of its employees on May 17,1976, in respect to their support for a union, Respondenthas violated Section 8(aX )) of the Act.4. By recognizing lAW as the exclusive bargainingrepresentative of its employees on May 17, 1976, at a timewhen IAW did not represent an uncoerced majority ofsuch employees, Respondent has violated Section 8(a)(1)and (2) of the Act.5. By showing preference to IAW, to the detriment of acompeting labor organization, by permitting IAW's repre-sentative to organize its employees on company propertyand, in substantial part, on company time, and bythereafter recognizing IAW on May 17, 1976, Respondenthas violated Section 8(aX I) and (2) of the Act.6. By entering into contracts with IAW on May 20, andAugust 6, 1976, where said contracts contained union-security arrangements and provisions for withholding ofunion dues and, further, where said contracts were enteredinto at times when IAW did not represent the uncoercedmajority of Respondent's employees, and, finally, byenforcing said union-security and checkoff arrangements,33 Prospect Gardens of Norwalk, Inc., 177 NLRB 136, 139-140 (1969).34 Ibid.35 Except, of course, the agreements' union-security and dues-checkoffprovisions as to which effect may no longer be given.Respondent has violated Section 8(aX 1), (2), and (3) of theAct.7. Respondent has not been shown to have violated theAct except as found herein.8. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend an orderdirecting it to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.More particularly, having found that Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their right freely to select their own bargainingrepresentative in that Respondent unlawfully supported,assisted, and recognized IAW, the Order I shall recom-mend will require Respondent to cease providing suchunlawful support and assistance, and to withdraw andwithhold all recognition from IAW unless and until IAWshall have been certified by the National Labor RelationsBoard as the exclusive bargaining representative of Re-spondent's employees in question. The Order shall furtherdirect Respondent to cease giving effect to the memoran-dum agreement with IAW dated May 20, 1976, and thelater formal collective-bargaining contract with that Uniondated August 6, 1976, or to any renewal, modification, orextension of either such agreement. However, nothing inthis Order shall authorize or require the withdrawal orelimination of any wage increase or other benefits, terms,and conditions of employment which may have beenestablished pursuant to either such agreement.35The Ordershall also require Respondent to reimburse all present andformer employees for all initiation fees, dues, and othermoneys which may have been exacted from them by, or onbehalf of, IAW pursuant to the union-security and dues-checkoff provisions, express or implied, of the aforemen-tioned collective-bargaining agreements, together withinterest thereon at 6 percent per annum. Finally, therecommended Order will require Respondent to cease anddesist from creating the impression of surveillance, seizingemployees' union authorization cards, taking an unlawfulpoll of its employees' wishes in respect to union representa-tion, or in any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:618 RAVENSWOOD ELECTRONICS CORP.ORDER36The Respondent, Ravenswood Electronics Corporation,Chicago, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Assisting or contributing support to Industrial andAgricultural Workers.(b) Recognizing and negotiating with Industrial andAgricultural Workers as the exclusive representative of itsemployees for the purpose of collective bargaining unlessand until such labor organization is certified by the Boardas the exclusive representative of said employees pursuantto Section 9(c) of the Act.(c) Enforcing or giving effect to its collective-bargainingagreements with Industrial and Agricultural Workers datedMay 20, 1976, and August 6, 1976, or any extension,renewal, or modification thereof or any supersedingagreement, provided, however, that nothing in this Ordershall authorize or require the withdrawal or elimination ofany wage increase or other benefits or terms and conditionsof employment which may have been established pursuantto such contracts.(d) Encouraging membership in Industrial and Agricul-tural Workers by conditioning employment on member-ship in such organization except to the extent permitted bySection 8(a)(3) of the Act.(e) Giving effect to any checkoff authorizations executedby any of Respondent's employees in favor of Industrialand Agricultural Workers.(f) Creating the impression of surveillance, seizingemployees' union authorization cards, taking an unlawfulpoll in respect to its employees' desires for union represen-tation, or in any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed employees pursuant to Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Withdraw and withhold all recognition from Industri-al and Agricultural Workers as the exclusive collective-bargaining representative of its employees, unless and untilsaid labor organization has been duly certified by theNational Labor Relations Board as the exclusive represen-tative of such employees.(b) Reimburse all present and former employees for allinitiation fees, dues, assessments, or any other moneyschecked off in favor of Industrial and Agricultural Workersin the manner set forth in the Decision herein.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of dues and any othermoneys to be repaid under the terms of this recommendedOrder.(d) Post at its 2735 North Ashland Avenue, Chicago,Illinois, plant copies of the attached notice marked"Appendix."37Copies of said notice, on forms provided bythe Regional Director for Region 13, after being dulysigned by a representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.3e In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.37 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance to giveevidence it has been decided that we have violated theNational Labor Relations Act and we have been ordered topost this notice.The National Labor Relations Act gives you, asemployees, certain rights including the rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such things.WE WILL NOT do anything which interferes with anyof your rights set forth above, NOR WILL WE create theimpression of surveillance of your union activities, NORWILL WE take union authorization cards away fromyou, NOR WILL WE conduct an unlawful poll in respectto your desires for union representation.WE WILL NOT assist or contribute support toIndustrial and Agricultural Workers.WE WILL NOT recognize and negotiate with Industri-al and Agricultural Workers as the exclusive bargainingrepresentative of our employees unless and until suchlabor organization is certified by the National LaborRelations Board as the exclusive representative of suchemployees.WE WILL NOT enforce or give effect to our collective-bargaining agreements with Industrial and AgriculturalWorkers dated May 20, 1976, and August 6, 1976, orany extension, renewal, or modification thereof or anysuperseding agreement; provided that WE WILL NOT619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDalter any wage increases or other benefits put into effectas the result of those agreements.WE WILL NOT encourage membership in Industrialand Agricultural Workers by requiring employees tojoin that organization as a condition of obtaining orretaining employment with us, pursuant to the provi-sions of any past agreements with that Union.WE WILL NOT recognize, negotiate, or enter into anynew agreement with Industrial and Agricultural Work-ers unless and until that Union has been certified as therepresentative of our employees.WE WILL NOT give effect to any checkoff authoriza-tion in favor of Industrial and Agricultural Workersexecuted pursuant to these prior agreements.WE WILL reimburse all employees, former andpresent, for dues and other moneys unlawfully exactedfrom them under our contracts with Industrial andAgricultural Workers, plus 6-percent interest.RAVENSWOOD ELECTRONICSCORPORATION620